Title: Case of William Aylett, [8–22 May] 1776
From: Committee of Privileges and Elections of the Convention of Delegates
To: 

[8–22 May 1776] 
Editorial Note
When JM, a delegate from Orange County, took his seat in this Convention on 8 May 1776, he was at once appointed to the Committee of Privileges and Elections. This large group, ultimately numbering nearly half of the 130 delegates, concerned itself primarily with the validity of their election and with alleged instances of individual Virginians manifesting disloyalty to the patriot cause. As a young and inexperienced legislator, JM probably contributed little to the work of this committee. For this reason, a reproduction of its extensive minutes, which in no instance mention his name, will be limited to the first item of business after JM became a member. The Convention of 6 May to 5 July 1776, however, was an important chapter in his political education, and the disputed-election case of William Aylett of King William County will illustrate one type of problem necessarily engaging his attention. Other matters in which, as a member of other committees, he directly participated, were the settlement of claims against Virginia arising from “the late expedition against the Indians,” the counting of ballots cast in the elections of governor and members of the Privy Council, and, above all, the preparation of a declaration of rights and plan of government for the province (see Declaration of Rights, 16 May–29 June 1776). For the committees, see The Proceedings of the Convention of Delegates Held at the Capitol, in the City of Williamsburg, in the Colony of Virginia, on Monday, the 6th of May, 1776 (Richmond, 1816), pp. 16, 17, 25, 78, 79, 81.
 

[18 May 1776]

The Committee of Privileges and Elections, have according to Order, inquired into the Information, touching the Election of Delegates for the County of King William, to them referred, And it appears to your Committee from the Poll taken at the said Election by Owen Gwathmey Gentn. Sherif of that said County, that at the close of the Poll the Number of Votes stood as follows

ForWilliam Aylett78
Richard Squire Taylor73
Carter Braxton39

It also appears to your Committee from the Testimony of the said Owen Gwathmey, that some time before the Poll was closed, Mr. Aylett, declined standing a Candidate, and made a Public declaration of it and at the same time desired that Mr. Braxton might be elected.
That after Mr. Aylett’s resignation, he made proclamation several times for the Freeholders to come in and Vote, before he closed the Poll.
It also appears to your Committee from the Testimony of Benjamin Temple, that he with many others who had voted at the Election, applied to Mr. Aylett during the Poll, and desired he would decline in favour of Mr. Braxton, which he accordingly did, and the people generally seemed well pleased, that Mr. Braxton should be returned a Delegate; but that there was not a sufficient Number, who had not voted to have elected Mr. Braxton and in case the Poll had been continued, most of them would have voted for Mr. Taylor. That Mr. Dandridge Claiborne had been proposed as a Sub-Delegate, but on hearing Mr. Taylor was a Candidate, he declined. That the Poll was kept open so long as any person would come in to Vote, and that the Sheriff, before he closed it, made Publication several times for the Freeholders to come and vote, And that in any event Mr. Taylor would have been elected.
It further appears to your Committee from the Testimony of Drury Ragsdale that after Mr. Aylett declined, there was a sufficient Number, in his Opinion, who had not voted to set Mr. Braxton before Mr. Aylett. That many, who did not vote after Mr. Aylett’s resignation, looked on it to be unnecessary, considering Mr. Braxton as elected of course: that the Poll was kept open a considerable time, after the People declined going in to Vote. That the Deponent informed many, while the Poll was taking, of the consequences of leaving Mr. Braxton out. That for some time after the Poll was begun, Mr. Braxton’s friends were backward in giving their Votes, but afterwards they exerted themselves to promote his Interest. That the Deponent with Mr. Fox, the day after the Election was making a Calculation how many persons were at the Election who did not Vote, and they made the Number about 42, which would have mostly voted for Mr. Braxton and Mr. Aylett; but that in any event Mr. Taylor would have been elected.
It also further appears to your Committee from the Testimony of James Quarles that he did not vote at the Election, on account of Mr. Ayletts resignation; that he thought, until the day of Election, that Mr. Taylor offered only as a Sub-Delegate, and many people in the lower Parish thought as he did.
And it further appears to your Committee from the Testimony of Archibald Govan, that he did not vote at the Election, thinking Mr. Braxton could not get a sufficient Number of Votes to elect him; but in case he had voted it would have been for Mr. Braxton; that on Mr. Aylett’s resignation in favour of Mr. Braxton, the People in General seem’d to be well pleased; that before Mr. Aylett resigned, Mr. Braxton had not friends enough to set him before Mr. Aylett or Mr. Taylor, but some were of a different Opinion; but that in any event Mr. Taylor would have been elected.
Upon the whole matter your Committee came to the following Resolution vizt.
Resolved as the Opinion of this Committee that the said William Aylett and Richard Squire Taylor are duly elected Delegates for the said County of King William.
 
[22 May 1776]
The Committee of Privileges and Elections have had under their Consideration, an Information (to them referred) that William Aylett Esqr., a Delegate for the County of King William had accepted a Military Post of Proffit in the Continental Army, by which his Seat in this Convention is become vacated: And it appears to your Committee that the said William Aylett, since his Election, hath accepted a Commission, appointing him Deputy Commissary General to the Continental Forces in Virginia. Whereupon your Committee came to the following Resolution, Vizt.
Resolved, as the Opinion of this Committee, that the said William Aylett hath vacated his Seat in this Convention.
